Citation Nr: 1517588	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  10-16 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to restoration of a 70 percent rating for depression effective from September 1, 2010.

3.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left hip disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to July 1993 and from November 1995 to November 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions dated in April 2009, June 2010, and January 2015 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2012, the Board remanded the case for additional development and adjudicative action.  

While the case was in remand status, the RO granted the Veteran's claims for service connection for low back and cervical spine disorders in rating decisions dated in December 2012 and March 2014, respectively.  Thus, these issues are no longer before the Board as the Veteran has been granted the full benefits sought.  

In the October 2012 remand, the Board directed the originating agency to provide the Veteran with a Statement of the Case for the claim to restore the depression disability rating and to return the case to the Board only if the Veteran perfected a substantive appeal for this issue.  The RO provided the Veteran with a Supplemental Statement of the Case (SSOC) in March 2014, but did not notify the Veteran of his need to submit a substantive appeal in response thereto.  Thus, the Veteran did not submit a substantive appeal as to the issue.  Nevertheless, the RO certified the issue to the Board, leading the Veteran to believe that the claim would be before the Board.  To ensure due process, the Board has taken jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The Board further notes that the Veteran has claimed entitlement to a rating higher than 10 percent for his service-connected left ankle disability with residual scar.  This claim has not been certified to the Board on appeal nor has it been otherwise developed for appellate purposes.  Therefore, the Board has no jurisdiction over the claim and it will not be considered at this time.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  Thus, the claim is referred to the RO for appropriate action.

The issue of entitlement to service connection for a right hip disability, to include as secondary to service-connected left hip disability, is addressed in the REMAND that follows the ORDER below.


FINDINGS OF FACT

1.  In December 2013, prior to the promulgation of a decision in the appeal, the Veteran provided written notice to VA that a withdrawal of the appeal for entitlement to a TDIU is requested.  

2.  The 70 percent rating for depression was in effect for more than 5 years at the time of the June 2010 rating decision that decreased the rating to 50 percent.

3.  The reduction of the Veteran's disability rating for depression from 70 to 50 percent, effective September 1, 2010, was not based on a VA examination showing material improvement under the ordinary conditions of life. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Restoration of the 70 percent rating for depression, effective from September 1, 2010, is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2014).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing. 38 C.F.R. § 20.204(b).

In December 2013, the Veteran submitted a written statement indicating his desire to withdraw the appeal for entitlement to a TDIU.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal, and the issue must be dismissed.

II.  Restoration of a 70 Percent Rating for Depression

A.  General Legal Criteria

A veteran's disability will not be reduced unless improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.344.  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

In a March 2004 rating decision, the RO assigned a 70 percent rating for the Veteran's service-connected depression, effective from October 31, 2003.  Thus, the 70 percent rating assigned for the disability had been in effect for more than 5 years at the time of June 2010 rating decision reducing the rating to 50 percent, effective September 1, 2010.  

For disability ratings in effect for a period of 5 years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c).  Where a veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a). 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

The Veteran's service-connected depression has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under this diagnostic code, a 50 percent rating is assigned for depression where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

In evaluating the evidence, the Board also considers the Global Assessment of Functioning (GAF) scores assigned during the period on appeal.  The GAF score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4TH ED.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.

B.  Factual Background and Analysis

The 70 percent rating the Veteran seeks to have restored was assigned in a March 2004 rating decision primarily based on the findings from a December 2003 VA examination.  The examination report documents the Veteran's complaint of  having difficulty sleeping and experiencing mood swings, angry outbursts, depression, and irritability.  He stated that he stayed at home and attempted to stay away from people.  The examiner noted that the Veteran was hospitalized in October 2003 due to suicidal ideations; during his hospitalization, the Veteran was noted to experience depression that caused severe social and occupational impairment.  At that time, the Veteran was employed and reported having a good relationship with his supervisor and coworkers.  

On the mental status examination, the Veteran was oriented and was noted to have appropriate hygiene, appearance, and behavior.  His affect and mood were described as abnormal due to impaired impulse control, some unprovoked irritability, periods of violence that affected his motivation, and outbursts of anger that affected his mood.  There was no evidence of panic attacks, delusions, hallucinations, or obsessional rituals.  The Veteran's thought processes, judgment, and memory were not impaired, and he did not endorse having any suicidal or homicidal thoughts.  The examiner assigned a GAF score of 70 and determined that the Veteran did not have difficulty performing activities of daily living due to mental impairments.  According to the examiner, the Veteran was able to establish and maintain effective working and social relationships and had no difficulty understanding commands.  The Veteran was described as enjoying his work, as well as enjoying activities such as reading and spending time with his children.

VA treatment records dated in 2009 show that the Veteran was followed for psychiatric treatment, to include medication management.  A February 2009 VA mental health note reflects the Veteran's report of having difficulty sleeping and feelings of hopelessness and worthlessness.  He was cooperative during most of the session but cried out loud when he discussed his multiple psychosocial stressors.  The examiner described the Veteran's depression as severe.

During a March 2009 VA outpatient mental health consultation., the Veteran complained of symptoms that included irritability, hopelessness, worthlessness, sadness, and low frustration tolerance.  His marriage was noted to have remained chaotic and tension filled.  On the mental status examination, the Veteran was irritable and dysphoric in his presentation.  The examiner assigned a GAF score of 52 and noted that there had been little change in the Veteran's social system and belief system.

Additional VA treatment records dated in 2009 document the Veteran's reports of continued psychiatric symptoms.  In May 2009, he described having marital problems and was noted to be dysphoric.  He reported feeling angry and upset about situations at home in September 2009 and indicated that he experienced mood swings.  At that time, he endorsed having intermittent suicidal thoughts and was noted to be tearful, angry, and loud during the consultation.  The Veteran was started on a trial of antipsychotic medication and reported in October 2009 that the medication improved his mood.  Later that month, he reported that his medication had stopped working or was not working as well because he had become more angry and irritable, primarily towards his wife.  He was noted to have a continued lack of motivation or interest in outside activities.   

A January 2010 VA spine examination report shows that while relaying his history to the examiner, the Veteran became upset, started to scream, and used profanity.  The examiner then explained to the Veteran the process of the examination and the need to review his medical history.  However, the Veteran continued to scream and stated that the examiner was cutting him off without listening to him.  The examiner then terminated the examination and explained to the Veteran that it would be better for him to be seen by a different examiner.  The Veteran continued to scream and shout, although he was advised to stop, and was subsequently escorted out of the examination room.

Approximately one week later, in January 2010, the Veteran underwent a VA psychiatric assessment and reported feeling "broken down mentally" since he last underwent a VA psychiatric examination.  He rated his mental health problems as between a 6 or 7 on a scale of 10 and relayed symptoms that included difficulty sleeping, low energy and motivation, and an inability to focus.  He described his symptoms as constant and stated that he socially isolated himself from others.  He indicated that his symptoms affected his total daily functioning in that he was not working because of his mood and physical limitations.  The Veteran reported having a stressful relationship with his wife and a history of legal trouble due to fighting.  The examiner noted the Veteran to have major changes in his social functioning since the onset of the Veteran's psychiatric disability in that he did not have any hobbies or interests; the Veteran stated that he was no longer able to paint miniature table top war game pieces as he had once done because it was difficult for him to sit, hold the pieces, and focus for long periods of time.  

The mental status examination revealed that the Veteran was oriented and appropriate in his appearance and hygiene.  The Veteran demonstrated a disturbance of motivation and mood, as well as a flattened affect.  The examination findings indicated he had a depressive mood that occurred nearly-continuous.  The examiner determined that the Veteran's depressed mood did not affect his ability to function independently, as he was able to take care of his activities of daily living without assistance.  The examiner described the Veteran as "intense" and noted that he became tearful when he talked about how his problems had affected him.  There was no evidence of a thought disorder, impaired speech, panic attacks, mania, suspiciousness, delusions, hallucinations, or obsessional rituals.  The Veteran's judgment and memory were not impaired, and he did not report having any suicidal or homicidal thoughts.  His GAF score was reported as 60.  The examiner opined that the Veteran had difficulty establishing and maintaining effective work/school and social relationships and difficulty maintaining effective family role functioning because of his medical condition and depression.  He was found to have an intermittent inability to perform recreation or leisurely pursuits because of physical pain and depression.  Based on the results of the examination, the examiner advised that the Veteran needed to seek follow up treatment and described the prognosis of the Veteran's psychiatric condition as poor.

As noted above, as of the effective date of the reduction, the 70 percent rating for the Veteran's depression had been in effect for more than 5 years; hence, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  However, the June 2010 rating decision that reduced the rating, and the March 2014 Supplemental Statement of the Case reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.
	
Moreover, in this case, the RO did not address whether the single VA examination in January 2010 used as the primary basis for the reduction was as full and complete as the examination on which the 70 percent rating was established (the December 2003 examination), or whether the evidence demonstrated material improvement that would be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320 (1995).  In addition, neither the June 2010 rating decision, nor the March 2014 Supplemental Statement of the Case includes discussion of, or citation to, 38 C.F.R. § 3.344.  Moreover, the Board has determined that the reduction was not based on evidence showing that material improvement had occurred and that it would be maintained under the ordinary conditions of life.  

Therefore, restoration of the 70 percent rating from September 1, 2010, is warranted.


ORDER

The appeal for entitlement to a TDIU is dismissed.

Restoration of the 70 percent rating for depression from September 1, 2010, is granted.

REMAND

As for the remaining issue on appeal, in a January 2015 rating decision, the RO denied the claim of entitlement to service connection for a right hip disorder.  The Veteran filed a notice of disagreement (NOD) as to the denial of this claim in March 2015.  However, the RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC addressing the issue of entitlement to service for a right hip disability.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

An SOC addressing the claim for service connection for a right hip disability, to include as secondary to left hip disability, must be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that any indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


